DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species ‘a’ and ‘d’ (figures 3, 6, and 9) in the reply filed on 1/06/21 is acknowledged.  The traversal is on the ground(s) that Figures 4a and 4b “merely illustrate operation when different voltages applied”.  While, the Examiner agrees with this particular assessment and hereby rejoins species 4a and 4b into the grouping, the remainder of the requirement is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Applicant points to claims 1-20 as readable upon the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For example, claim 1 recites “an output driver to output a data signal”; “different voltage levels are selectively applied”.  Claim 4 recites “the output driver is to operate…”.  These examples are reflective of language throughout the claim and not inclusive of all the deficiencies. 
It is not clear if the scope of such limitations is merely any structure than could be operated in such a manner, Applicant’s mere intended use of the structure, or to specific structure that is specifically configured to perform the functions.  Since these structures are specific (e.g. output driver, pull-up driver, etc) and not generic, they do not appear to invoke 35 U.S.C. 112 (f).
	Therefore, Applicant must clarify for the record the scope of such limitations.  In order to advance prosecution in a compact manner, the limitations have been treated where possible below.
	The Examiner recommends Applicant amend the claims to include limitations such as "a driver configured to” and include structure such as a power supply “configured to supply a first voltage” or similar and/ or a clear invocation of 112(f) to properly impart the functional limitations to a specific structure.
	Applicant is welcomed to contact the Examiner at the number below if further discussion would help. Claims which are not treated with art below may constitute allowable features once a clear scope of the subject matter is ascertained.
Claim 1 also recites “one or more power supply voltages having different voltage levels” and claim 3 directs that these voltages are the same.  These limitations are in direct conflict.
Claim 20 depends from claim 18, but repeats substantially the same features leading to antecedent and other conflicts.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 directs that a pull up driver is operated according to the pull-down operating signal.  There appears to be no support or discussion for this limitation in the disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8, 9, 10, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Protzman (US 6,141,263) in view of Atsumi (US 2013/0155790).
Regarding claim 1, Protzman discloses a non-volatile memory device, comprising: an output driver(see Figure 3, 210+212+ 220) to output a data signal and including: a pull-up driver (210+212) including a first pull-up driver (210)having a plurality of P-type transistors (see Figure 5, in 304, 322) and a second pull-up driver (212) having a plurality of N-type transistors (see Figure 5, 310, 314); and a pull-down driver (230 +350, see Figure 6) including a plurality of N-type transistors (360, 358), wherein one or more power supply voltages (VCCP, VCC) having different voltage levels are selectively applied to the pull-up driver and wherein a first power supply voltage is applied to the first pull-up driver and a second power supply voltage is applied to the second pull-up driver (both are applied to portions both).
Protzman fails to teach show the details of the layered structures and therefore fails to teach  the memory cell region (implied) including a first metal pad and the peripheral circuit region (implied area containing the drivers) including a second metal pad  wherein the two regions are vertically connected by said first and second pads.
However, it was well-known at the time of filing to provide drive circuitry and memory cell arrays in a stacked layer structure and to connect said layers vertically via pads.  For example, Atsumi teaches (see Figure 7A) memory cell arrays (201A for example) vertically connected to drive circuitry (200) via first (136C) and second (501A) pads.
Therefore, it would have been obvious to those having ordinary skill at the time of filing to provide such a configuration to provide a vertical stacked memory which would conserve chip area.
Regarding claim 2, Protzman discloses the non-volatile memory device as claimed in claim 1, wherein the first power supply voltage is different from the second power supply voltage have voltage (Vccp is greater than Vcc).
Regarding claim 4, Protzman discloses the non-volatile memory device as claimed in claim 1, wherein the output driver is to operate at least one of the first pull-up driver and the second pull-up driver based on the voltage levels of the first power supply voltage and the second power supply voltage applied to the pull-up driver (drivers are operated according to the operational voltages supplied thereto).
Regarding claim 5, Protzman discloses the non-volatile memory device as claimed in claim 4, wherein the plurality of P-type transistors of the first pull-up driver are to be turned OFF based on the voltage levels of the first power supply voltage (transistors are turned on/off based to the gate-source voltage).
Regarding claim 9, Protzman discloses the non-volatile memory device, comprising: an output driver to output a data signal (210, 212, 220); and an operating signal generator (204)  to generate a plurality of operating signals for operating the output driver. wherein the output driver includes: a pull-up driver including a first pull-up driver having a plurality of P-type transistors (p-type transistors of 210 and 212) and a second pull-up driver having a plurality of N-type transistors (310’s of 210 and 212); and a pull-down driver having a plurality of N-type transistors (see Figure 6), wherein one or more power supply voltages having different voltage levels are to be selectively applied to the pull-up driver.
Regarding claim 10, Protzman discloses the non-volatile memory device as claimed in claim 9, wherein: a first power supply voltage (VCCP) is to be applied to the plurality of P-type transistors of the pull-up driver, and a second power supply voltage (VCC) is to be applied to the plurality of N-type transistors of the pull-up driver.
Regarding claim 14, Protzman discloses the non-volatile memory device as claimed in claim 9, wherein the operating signal generator is to receive a clock signal (DQS) and generate the plurality of operating signals based on a frequency of the clock signal.
Regarding claim 15, Protzman discloses the non-volatile memory device as claimed in claim 14. wherein: the operating signal generator is to generate at least one operating signal to be transmitted to the first pull-up driver (RD1 viea latch 304), from among the plurality of operating signals to be toggled between a high level and a low level (see Figure 4), and the operating signal generator is to generate at least one operating signal (RD1 or RD2) to be transmitted to the second pull-up driver, from among the plurality of operating signals to be toggled between the high level and the low level.
Regarding claim 17, Protzman discloses the non-volatile memory device, comprising: an output driver to output a data signal; and an operating signal generator to generate a plurality of operating signals to operate the output driver, wherein the output driver includes: a pull-up driver including a first pull-up driver having a plurality of P- type transistors  (P-type transistors fo 210, 212)  and a second pull-up driver having a plurality of N-type transistors  (N-type transistors fo 210, 212); and a pull-down driver including a pull-down driver (354, 358) having a plurality of N-type transistors.
Protzman fails to specifically teach that the pull down driver include a plurality of P-type transistors. However, included with the pull down driver is 246s of Figure 4.  These are inverters which are commonly known to comprise P-type transistors.  Therefore, it would have been obvious to those having ordinary skill at the time of filing to include a plurality of p-type transistors in constructing the device of Protzman since these were well-known elements to construct the inverters taught by Protzman.
The above analysis applies to claims 8 and 16 as well.
Regarding claims 18 and 20, Protzman discloses the non-volatile memory device as claimed in claim 17, wherein the operating signal generator is to generate a pull-up operating signal (RD1A, RD1B) to selectively operate at least one of the first pull-up driver and the second pull-up driver and to generate a pull-down operating signal (at node 244) to selectively operate at least one of the first pull-down driver and the second pull-down driver.
Regarding claim 19, Protzman discloses the non-volatile memory device as claimed in claim 18, wherein the operating signal generator is to selectively operate at least one of the first pull-up driver and the second pull-up driver based on a voltage level of a power supply voltage applied to the pull-up driver (drivers operate according to the applied voltages).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached references teach various embodiments of output drivers with n-type pullup circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/               Primary Examiner, Art Unit 2824